 


113 HR 2886 IH: Social Cost of Carbon Transparency Enhancement Act of 2013
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2886 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2013 
Mr. Hunter (for himself and Mr. Culberson) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require agency notice and receipt of public comment before using any estimate for the social cost of carbon, to require reports on the results of and methods used to calculate any cost-benefit or regulatory impact analysis, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Social Cost of Carbon Transparency Enhancement Act of 2013. 
2.Notice and receipt of public comment for social cost of carbonThe head of an agency may not use an estimate for the social cost of carbon until completion of notice and receipt of public comment with regard to such estimate.   
3.Cost-benefit and regulatory impact report requirement 
(a)In generalAs soon as practicable after the completion by an agency of any cost-benefit or regulatory impact analysis used to promulgate rules or guidelines or to determine administrative actions, the head of the agency, in consultation with the Director of the Office of Management and Budget— 
(1)shall submit to the relevant committees of the House of Representatives and the Senate a report on the result of and methods (including any key method) used to calculate the cost-benefit or regulatory impact analysis; and 
(2)shall publish such report in the Federal Register. 
(b)Interim period 
(1)In generalAny cost-benefit or regulatory impact analysis that is the subject of a report submitted pursuant to subsection (a) may not be finalized during the 60-day period starting on the date of submission of the report. 
(2)Waiver authorityThe head of the agency concerned may waive the 60-day period described in paragraph (1) in an emergency situation or if required by law to act more quickly. 
(c)Valuation of BenefitsDuring the 60-day period described in subsection (b)(1), the head of each agency shall evaluate the potential benefits of each cost-benefit or regulatory impact analysis through the following: 
(1)Providing an opportunity for public comment on the results of the cost-benefit or regulatory impact analysis. 
(2)Consideration of public comments. 
(3)Publishing a summary of the public comments received and the agency responses to such comments in the Federal Register.  
4.DefinitionsIn this Act: 
(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code, except that the term does not include an independent regulatory agency as defined by section 3502(5) of title 44, United States Code. 
(2)Key methodThe term key method includes any method that determines the social cost of carbon. 
 
